Citation Nr: 0506665	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-20 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for low back pain as 
secondary to the service-connected disability of left leg 
sensory deficit of the saphenous nerve.

2.  Entitlement to service connection for a left hip 
condition as secondary to the service-connected disability of 
left leg sensory deficit of the saphenous nerve.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse



ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel


INTRODUCTION

The veteran had active service from May 1989 to December 
1995.

This appeal arises from a December 2002 rating decision by 
the Jackson, Mississippi Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for low back pain and a left hip condition 
secondary to the service-connected disability of left leg 
sensory deficit of the saphenous nerve.

In September 2004, the veteran testified in a videoconference 
hearing before the undersigned Acting Veterans Law Judge.


REMAND

The veteran contends that he has low back pain and a left hip 
condition due to his service-connected disability of left leg 
sensory deficit of the saphenous nerve.  Secondary service 
connection may be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury. 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a) 
(2004); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  Where proximate 
causation of the underlying non service-connected disability 
is not shown, secondary service connection may still be 
established for disability resulting from aggravation of a 
non service-connected disability by a service-connected 
disability or disabilities. See Allen, supra.

As an initial matter, the claims file includes VA treatment 
records through February 2004 and notes from an August 2004 
VA consultation.  In his September 2004 hearing, the veteran 
testified that he had an MRI in April 2004.  He was asked to 
submit records of this MRI, but submitted records of a 
January 2004 MRI instead.  The report from an April 2004 MRI, 
as well as any other outstanding VA treatment records from 
February 2004 through the present, may be relevant to the 
veteran's claim and should be obtained, if available.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records 
are in constructive possession of the agency, and must be 
obtained if the material could be determinative of the 
claim).

In October 2002, the veteran underwent a VA examination of 
the spine.  The examiner reported that there were no 
objective findings, by X-ray or examination, to explain the 
veteran's back pain.  In addition, he found that the 
veteran's gait was normal and he had no sensory loss in the 
left lower extremity.  The examiner concluded, "I do not 
believe the excision of this neuroma is responsible for his 
low back or left buttock pain."  

However, subsequent reports by the veteran's chiropractor, 
dated January, July, and August 2003, indicate that the 
damage to the veteran's saphenous nerve caused him to have 
foot drop, causing an abnormal gait and a degenerative 
condition of the hip and spine.  In October 2003, a VA Nurse 
Practitioner requested a nerve conduction study because she 
felt the veteran had poor saphenous nerve conduction.  She 
felt that the decreased sensation in the veteran's left leg 
would contribute to his unusual gait.  In November 2003, a 
private neurologist conducted an EMG nerve conduction test 
showing absent left saphenous sensory response.  In January 
2004, the veteran underwent a VA MRI, showing a disc bulge in 
the lower spine.  In September 2004, another private doctor 
wrote that the veteran's EMG corroborated his impression that 
there was poor conduction in the saphenous nerve.  

Under the circumstances, an examination and opinion as to the 
etiology of any low back and/or hip problem would be 
appropriate.  Since the October 2002 VA examination, there 
has been competent evidence that the veteran has an altered 
gait as well as objective findings of a back disability.  In 
addition, there is competent evidence that the veteran has 
sensory loss in the saphenous nerve of the left leg.  
However, the veteran's chiropractor offered the only 
competent medical opinion establishing a nexus between the 
veteran's service-connected disability and current low back 
and hip pain.  This opinion does not appear to be supported 
by X-ray or EMG findings.  There is also no indication the 
chiropractor reviewed the complete medical record, including 
the service medical records, when providing the opinion.  
Therefore, it is not particularly probative.  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  The Board 
concludes, however, that there is sufficient medical evidence 
of record favorable to the claim to trigger the duty to 
assist the veteran by providing him another VA examination.

Accordingly, this case is REMANDED to the RO via the AMC for 
the following:

1.  The RO should contact the Jackson, 
Mississippi VAMC and request any records 
of the veteran's treatment at that 
facility from February 2004 through the 
present.  All records obtained should be 
associated with the claims folder.

2.  After obtaining as much VA medical 
evidence as is available, the RO should 
then make arrangements to have the 
veteran undergo a VA examination in 
order to ascertain the nature and 
etiology of his low back and hip pain.  
The examiner should diagnose the 
veteran's conditions and render an 
opinion for the record as to whether it 
is at least as likely as not (i.e. at 
least 50 percent probability or more) 
that any current back or hip disability 
was incurred or aggravated due to his 
service-connected left leg sensory 
deficit of the saphenous nerve.  All 
indicated tests should be conducted.  
The examiner should provide the 
rationale for the opinion.  In 
determining the etiology of the 
diagnosed conditions, the examiner 
should also consider that the veteran 
is service-connected for fibromyalgia, 
and there is at least one medical 
record in the file indicating his back 
pain is consistent with that disorder.  
See November 1999 private treatment 
record.  The claims folder must be made 
available to the examiner for review.  
Such review should be indicated in the 
examination report.

3.  Thereafter, the RO should 
readjudicate the claim on appeal.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of his claim.  38 C.F.R. § 3.655.  

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHELLE KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



